              Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 1 of 7



 1   Brent Caslin (Cal. Bar. No. 198682)
     Jenner & Block LLP
 2   633 West Fifth Street
     Suite 3600
 3   Los Angeles, California 90071
     Telephone:     213 239-5100
 4   Facsimile:     213 239-5199
     bcaslin@jenner.com
 5
     Terrence J. Truax (pro hac vice)
 6   Michael T. Brody (pro hac vice)
     Gabriel A. Fuentes (pro hac vice)
 7   Jenner & Block LLP
     353 N. Clark Street
 8   Chicago, Illinois 60654-3456
     Telephone:     312 222-9350
 9   Facsimile:     312 527-0484
     ttruax@jenner.com
10   mbrody@jenner.com
     gfuentes@jenner.com
11
     Attorneys for Mitsubishi Electric Corporation
12

13                                    UNITED STATES DISTRICT COURT
14                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN FRANCISCO DIVISION
16   IN RE: CATHODE RAY TUBE (CRT)                            Master File No. 07-cv-05944-JST
     ANTITRUST LITIGATION                                     Case No. 17-cv-04067-JST
17
                                                              MDL No. 1917
18

19                                                            RESPONSE OF MITSUBISHI ELECTRIC
                                                              CORPORATION IN OPPOSITION TO
20                                                            MOTION TO INTERVENE
21   This Document Relates to:                                Hearing Date: No hearing scheduled

22   Luscher, et al. v. Mitsubishi Electric Corp.,            Courtroom: 9, 19th Floor
     17-cv-04067-JST                                          Judge: Honorable Jon S. Tigar
23

24

25

26          Mitsubishi Electric Corporation (“Mitsubishi Electric”), defendant in Luscher v. Mitsubishi

27   Electric Corporation pending in this Court, hereby opposes the motion of Proposed Intervenor Plaintiffs

28
                                 RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                      IN OPPOSITION TO MOTION TO INTERVENE
                                 Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
             Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 2 of 7



 1   Douglas King and George Feldman (“Proposed Intervenor Plaintiffs”) to intervene to the extent they seek

 2   to intervene in the pending Luscher action against Mitsubishi Electric. As shown in this Statement,

 3   Proposed Intervenor Plaintiffs fail to state any grounds to intervene in the Luscher action. To the extent

 4   the Proposed Intervenor Plaintiffs assert grounds for intervention in the settled Indirect Purchaser Plaintiff

 5   (“IPP”) actions, and not the Luscher action, Mitsubishi Electric takes no position as to such intervention.

 6                                                   Background
 7          This Court has overseen three separate groups of cases involving indirect purchasers of Cathode

 8   Ray Tubes (“CRTs”): (1) the Original Indirect Purchaser Class Actions, now settled; (2) the Irico Lawsuit;

 9   and (3) Luscher v. Mitsubishi Electric. The Motion to Intervene discusses – and conflates – these three

10   separate actions.

11          The Original Indirect Purchaser Class Actions.              Beginning in 2007, IPPs sued certain
12   manufacturers of CRTs, other than Mitsubishi Electric, for violations of the Clayton Act and state antitrust

13   laws. The defendants in these cases include members of the following corporate families: Chunghwa, LG,

14   Philips, Panasonic, Hitachi, Samsung, Thomson, Toshiba, and TDA.

15          The Original Indirect Purchaser Class Actions were consolidated before the Court, vigorously

16   litigated for years, and ultimately settled. The settlement of the Original Indirect Purchaser Class Actions

17   involved extensive proceedings before the Court and on appeal. Those proceedings are ongoing. The

18   Court referred the settlement to a Special Master, ECF 4077, received the report and recommendation of

19   the Special Master, ECF 4351, and approved the settlements (“the Original Indirect Purchaser Class Action

20   Settlements”), ECF 4712. Various objectors appealed this Court’s approval of these settlements to the

21   Ninth Circuit. Those appeals remain pending, although the IPPs themselves have asked the Ninth Circuit

22   to remand the matter to this Court so that the prior order may be modified in certain respects. In re Cathode

23   Ray Tube (CRT) Antitrust Litigation, Case No. 16-16368, (ECF 230-1, Jan. 9, 2019).

24          Mitsubishi Electric is not a party, and was never a party, in the Original Indirect Purchaser Class

25   Actions or the settlement of those actions.

26          Lawsuit Against Irico. The IPPs also sued Irico, another CRT manufacturer. Although that lawsuit
27   was filed in 2007 as part of the Original Indirect Purchaser Class Actions, see ECF 1, it did not proceed on

28                                                          2
                                 RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                      IN OPPOSITION TO MOTION TO INTERVENE
                                 Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
              Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 3 of 7



 1   the same track as the cases that were resolved in the Original Indirect Purchaser Class Action Settlements.

 2   See ECF 5214 at 8-10 (DPPs) (in this Statement, page cites within ECF filings refer to the ECF page

 3   numbers); 5270 (stipulation between Irico and IPPs). The Irico case remains pending before this Court.

 4          Luscher v. Mitsubishi Electric. On July 20, 2017, after the Original Indirect Purchaser Class
 5   Action Settlements were approved by this Court and were on appeal before the Ninth Circuit, the IPPs, by

 6   Brian Luscher, brought a new action against Mitsubishi Electric.                Luscher v. Mitsubishi Electric

 7   Corporation, No. 17-cv-04067-JST (N.D. Cal.). With the assistance of Magistrate Judge Corley, the IPPs

 8   and Mitsubishi Electric settled the Luscher case (“the Mitsubishi Electric IPP Settlement”).

 9          As described in this response, the Mitsubishi Electric IPP Settlement is very different than the

10   Original Indirect Purchaser Class Action Settlements. The parties in the Mitsubishi Electric IPP Settlement

11   have not agreed to a nationwide class. Instead, Mitsubishi Electric and the IPPs have agreed to a settlement

12   class that includes the residents of 31 jurisdictions only. The residents of the 31 jurisdictions whose claims

13   are being released in the Mitsubishi Electric IPP Settlement are eligible to file claims under the Mitsubishi

14   Electric IPP Settlement. Unlike the Original Indirect Purchaser Class Action Settlements, in the Mitsubishi

15   Electric IPP Settlement, there are no states in which claims are being released but class members are not

16   eligible to claim benefits.

17          The IPPs moved for preliminary approval of the Mitsubishi Electric IPP Settlement in Luscher v.

18   Mitsubishi Electric. ECF 5245. That motion was held in abeyance, and has been administratively

19   terminated without prejudice. Luscher, 17-cv-04067-JST, Order, ECF 14 (N.D. Cal. Aug 28, 2018). The

20   parties to the motion have been awaiting any guidance that may come from the resolution of appellate

21   proceedings regarding the Original Indirect Purchaser Class Action Settlements before they renew the

22   motion for preliminary approval.

23                                                Motion To Intervene
24          On January 11, 2019, Proposed Intervenor Plaintiffs moved to intervene in “all indirect purchaser

25   actions.” ECF 5368 (case caption). Mindful of the fact that the Original Indirect Purchaser Class Actions

26   are on appeal, which may divest this Court of jurisdiction to entertain a motion to intervene in those cases,

27   the Proposed Intervenor Plaintiffs also referenced the Irico Lawsuit and Luscher v. Mitsubishi Electric in

28                                                            3
                                   RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                        IN OPPOSITION TO MOTION TO INTERVENE
                                   Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
             Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 4 of 7



 1   their motion as a jurisdictional basis to intervene. The Proposed Intervenor Plaintiffs assert that this Court

 2   has jurisdiction to permit intervention because of these two remaining cases that are pending in this Court.

 3   ECF 5368 at 13-14. The Motion makes no other mention of Mitsubishi Electric or the Luscher action,

 4   directly or indirectly, and as explained further below, none of the Motion’s asserted grounds for

 5   intervention applies to the Mitsubishi Electric IPP Settlement in Luscher.

 6                     Reasons To Deny The Motion To Intervene In The Luscher Action
 7          Mitsubishi Electric takes no position as to whether the Proposed Intervenor Plaintiffs may intervene

 8   in the Original Indirect Purchaser Class Actions to raise objections regarding the settlements of those cases.

 9   Mitsubishi Electric assumes the Indirect Purchaser Plaintiffs and/or the defendants in those cases will

10   address that issue. In addition, Mitsubishi Electric takes no position as to whether the settlements of the

11   Original Indirect Purchaser Class Actions were properly approved by this Court or whether they should be

12   modified. Mitsubishi Electric is not a party to those settlements.

13          Instead, Mitsubishi Electric shows in this response that the Proposed Intervenor Plaintiffs have

14   stated no reason to intervene in the Luscher case involving Mitsubishi Electric. Moreover, the reasons

15   they assert for intervention – all of which relate to the Original Indirect Purchaser Class Action Settlements

16   – have no bearing on the Mitsubishi Electric IPP Settlement, which is very different than the Original

17   Indirect Purchaser Class Action Settlements. Thus, to the extent intervention is sought in the Luscher

18   litigation, Mitsubishi Electric requests the Court deny the motion.

19
            1.      The Proposed Intervenor Plaintiffs Assert No Grounds To Intervene In The Luscher
20                  Action.
21          Plaintiffs seek to intervene pursuant to Civil Rule of Civil Procedure 24, which requires that a

22   motion to intervene “must state the grounds for intervention and be accompanied by a pleading that sets

23   out the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24(c). The Proposed Intervenor

24   Plaintiffs’ motion does not contain the required pleading. It does not state whether Proposed Intervenor

25   Plaintiffs intend to proceed as plaintiffs, object to the Mitsubishi Electric IPP Settlement (assuming an

26   objection could be grounds for intervention), or intervene for some other purpose.

27

28                                                          4
                                 RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                      IN OPPOSITION TO MOTION TO INTERVENE
                                 Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
              Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 5 of 7



 1           Mitsubishi Electric recognizes that while Rule 24(c) states an intervenor must file a pleading,

 2   Courts have excused the failure to file a pleading in support of a motion to intervene as long as the Court

 3   is otherwise apprised of the grounds for intervention. See Beckman Indus. v. In’l Ins. Co., 966 F.2d 470,

 4   474 (9th Cir. 1992); see generally 6 Moore’s Federal Practice § 24.20 (2018). Here, the Proposed

 5   Intervenor Plaintiffs fail to provide any grounds to intervene in Luscher v. Mitsubishi Electric. At the very

 6   least, this Court should deny the motion to intervene in the Luscher case due to the Proposed Intervenor

 7   Plaintiffs’ failure to identify any basis for intervention in the Luscher lawsuit.

 8
             2.     The Issues The Motion To Intervene Raises Have Nothing To Do With Luscher v.
 9                  Mitsubishi Electric.
10           In the Motion to Intervene, Proposed Intervenor Plaintiffs assert grounds for intervention that relate

11   only to the Original Indirect Purchaser Class Action Settlements. ECF 5368 at 15-21. They complain that

12   lead counsel in those settlements simultaneously represented purchasers in repealer states, omitted repealer

13   states, and non-repealer states, which they assert created a conflict because purchasers in the latter two

14   categories received “no consideration in exchange for the release of their claims.” Id. at 17. The Proposed

15   Intervenor Plaintiffs emphasized the position lead counsel took in the Ninth Circuit about the IPPs’

16   inclusion of the omitted repealer states in the release. Id. at 18. The Proposed Intervenor Plaintiffs further

17   complain that lead counsel “failed to represent all class members equally and has placed the interests of

18   class members residing in repealer states that were included in the Certified Class of repealer states above

19   class members in the omitted repealer states and non-repealer states,” specifically because “[t]hese latter

20   groups received nothing in exchange for the release of their claims.” Id. at 20. As noted above, Mitsubishi

21   Electric takes no position as to the merits of these or any other objection to the Original Indirect Purchaser

22   Class Action Settlements. In this Statement, however, we explain that these purported defects have nothing

23   to do with the Mitsubishi Electric IPP Settlement and therefore cannot justify intervention in the Luscher

24   suit.

25           First, the proposed settlement class in the Mitsubishi Electric IPP Settlement is not a nationwide

26   class, but rather includes residents of 30 states and the District of Columbia. ECF 5245-1 at 48-50.

27

28                                                           5
                                  RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                       IN OPPOSITION TO MOTION TO INTERVENE
                                  Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
              Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 6 of 7



 1          Second, in the Mitsubishi Electric IPP Settlement, the class members releasing claims and the class

 2   members eligible to receive settlement benefits are the same. For the 31 jurisdictions, the proposed class

 3   is defined to encompass CRT purchasers that may have a claim for relief under the law of their jurisdictions.

 4   As members of the Settlement Class, residents of these 31 jurisdictions will be eligible to assert claims in

 5   the settlement and receive payment based on their purchases of CRTs. Thus, under the Mitsubishi Electric

 6   IPP Settlement, those individuals and businesses whose claims will be released if the settlement is approved

 7   are eligible to recover under the settlement. Critically, the settlement does not call for the release of claims

 8   by any individual or business whose claims are not eligible for compensation in the settlement.

 9          Third, while the Proposed Intervenor Plaintiffs focus on the three so-called “omitted repealer states”

10   of Massachusetts, Missouri, and New Hampshire to support intervention, there are no “omitted repealer

11   states” in the Mitsubishi Electric IPP Settlement. Residents of these states are eligible to assert claims in

12   the Mitsubishi Electric IPP Settlement, as permitted under the law of their states. Id. Those claimants may

13   seek compensation for the claims that are being released.

14          Fourth, while the Proposed Intervenor Plaintiffs complain that residents of non-repealer states

15   released claims without being able to claim compensation, ECF 5368 at 20, that possibility does not arise

16   in the Mitsubishi Electric IPP Settlement. CRT purchasers in the non-repealer states are not included in

17   the Mitsubishi Electric IPP Settlement class, and thus they have not released any claims. Because the

18   classes and the release are limited to those states eligible for compensation, residents of non-repealer states

19   are not subject to any release in the Mitsubishi Electric IPP Settlement.

20          Accordingly, there is no intra-class conflict in the Mitsubishi Electric IPP Settlement. None of the

21   Proposed Intervenor Plaintiffs’ intervention arguments applies to the Mitsubishi Electric IPP Settlement.

22   As a result, there is no connection between the supposed grounds to intervene stated in the Motion to

23   Intervene and the Luscher case. The reasons for intervention the Proposed Intervenor Plaintiffs assert

24   concern other cases, in which Mitsubishi Electric is not a party. Whatever the Court decides regarding the

25   right of the Proposed Intervenor Plaintiffs to participate in the Original Indirect Purchaser Class Actions

26   or the Irico Lawsuit, that reasoning has no bearing on the Mitsubishi Electric IPP Settlement.

27

28                                                           6
                                  RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                       IN OPPOSITION TO MOTION TO INTERVENE
                                  Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
             Case 4:07-cv-05944-JST Document 5373 Filed 01/25/19 Page 7 of 7



 1                                                    Conclusion
 2          Mitsubishi Electric respectfully requests that the Court deny the Motion to Intervene with respect

 3   to the Potential Intervenor Plaintiffs’ request to intervene in Luscher v. Mitsubishi Electric.

 4   Dated: January 25, 2019                           JENNER & BLOCK LLP

 5                                                     By: /s/ Terrence J. Truax             .
                                                       JENNER & BLOCK LLP
 6
                                                       Terrence J. Truax (pro hac vice)
 7                                                     Michael T. Brody (pro hac vice)
                                                       Gabriel A. Fuentes (pro hac vice)
 8                                                     353 N. Clark Street
                                                       Chicago, Illinois 60654-3456
 9                                                     Telephone: (312) 222-9350
                                                       Facsimile: (312) 527-0484
10
                                                       ttruax@jenner.com
11                                                     mbrody@jenner.com
                                                       gfuentes@jenner.com
12
                                                       Brent Caslin (Cal. Bar. No. 198682)
13                                                     JENNER & BLOCK LLP
14                                                     633 West Fifth Street, Suite 3600
                                                       Los Angeles, California 90071
15                                                     Telephone: (213) 239-5100
                                                       Facsimile: (213) 239-5199
16                                                     bcaslin@jenner.com
17                                                     Attorneys for Defendant Mitsubishi Electric
18                                                     Corporation

19

20

21

22

23

24

25

26

27

28                                                          7
                                 RESPONSE OF MITSUBISHI ELECTRIC CORPORATION
                                      IN OPPOSITION TO MOTION TO INTERVENE
                                 Case No. 17-cv-04067-JST; Master File No. 07-cv-05944-JST
